DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on December 07th, 2021 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of forming a semiconductor structure including forming a buffer structure over a metal layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pub. 2019/0074220) in view of Huang et al. (U.S. Pub. 2014/0264869).
In re claim 1, Zhang discloses a method of forming a semiconductor structure 100, comprising boning a first substrate 108 and a second substrate 106 together, wherein the first substrate has a landing pad 114 (see paragraph [0010] and fig. 1); etching the second substrate 106 to form an opening 120, wherein the landing pad 114 is exposed through the opening 120 (see paragraph [0010] and fig. 1); forming a metal layer 204 over the landing pad 114 and a sidewall of the second substrate 106 that surrounds the opening 120 (see paragraph [0011] and fig. 3); forming a buffer structure 302 over the metal layer 204 (see paragraph [0012] and fig. 3); etching the buffer structure 302 such that a top surface of the buffer structure 302 is below a top surface of the metal layer 204 (see paragraphs [0013]-[0014] and figs. 4-5).

    PNG
    media_image1.png
    488
    794
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    788
    media_image2.png
    Greyscale

Zhang is silent to the step of forming a barrier structure over the metal layer and the buffer structure.
However, Huang discloses in a same field of endeavor, a method of forming a semiconductor structure, including, inter-alia, forming a buffer structure 1000 over a metal layer 900 (see paragraph [0014] and fig. 3), and forming a barrier structure 510 over the metal layer 900 and the buffer structure 1000 (see paragraph [0018] and fig. 3).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Huang into the method of forming the semiconductor structure of Zhang in order to enable the step of forming a barrier structure over the metal layer and the buffer structure in Zhang to be performed because in doing so would save precious layout space and increase interconnection efficiency of the semiconductor structure (see paragraph [0002] of Huang).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1, Zhang in combination with Huang discloses wherein the method further comprising prior to etching the second substrate 106, forming a passivation layer 110 over the second substrate 106 (see paragraph [0010] and fig. 1 of Zhang).
In re claim 4, as applied to claim 1, Zhang in combination with Huang discloses wherein the method further comprising prior to forming the metal layer 204, forming an isolation layer 112 on the sidewall of the second substrate 106, such that the metal layer 204 is formed over the isolation layer 112 (see paragraphs [0010]-[0011] and fig. 2 of Zhang).
In re claim 6, as applied to claim 1, Zhang discloses etching the buffer structure 302 is performed such that the top surface of the buffer structure 302 is below a top surface of the metal layer 204 (see paragraph [0013] and fig. 4) but is silent to wherein etching the buffer structure is performed such that the top surface of the buffer structure  is below a top surface of the second substrate.
However, Huang discloses that the top surface of the buffer structure is etched such that the top surface of the buffer structure 1000 is below a top surface of the substrate 100 (see paragraphs [0017]-[0018] and fig. 3).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Huang into the method of forming the semiconductor structure of Zhang in order to control the etching process so that the top surface of the buffer structure is below a top surface of the second substrate to be performed because in doing so would save precious layout space and increase interconnection efficiency of the semiconductor structure (see paragraph [0002] of Huang).  
In re claim 7, as applied to claim 1, Zhang in combination with Huang discloses wherein the method further comprising forming a bump (not shown) on the barrier structure (see paragraph [0015] of Huang).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pub. 2019/0074220) in view of Huang et al. (U.S. Pub. 2014/0264869), as applied to claim 4 above, and further in view of Lim et al. (U.S. Pub. 2011/0108988).
In re claim 5, as applied to claim 4, Zhang and Huang are silent to wherein the method further comprising forming a first barrier layer over the isolation layer and the landing pad; and forming a second barrier layer over the metal layer.
However, Lim discloses in a same field of endeavor, a method for forming a semiconductor structure, including, inter-alia, forming a first barrier layer (not shown) (see paragraph [0073] and fig. 6) over the isolation layer 16 and the landing pad; and forming a second barrier layer 20 over the metal layer 18 (see paragraph [0076] and fig. 6).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Lim into the method of forming the semiconductor structure of Zhang in order to enable wherein the method further comprising forming a first barrier layer over the isolation layer and the landing pad; and forming a second barrier layer over the metal layer in Zhang to be formed because in doing so would prevent diffusion of a metal into the buffer structure.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al.		U.S. Pub. 2017/0358518	Dec. 14, 2017.
Moon et al.		U.S. Pub. 2017/0186659	Jun. 29, 2017.
Chun et al.		U.S. Patent 8,957,526	Feb. 17, 2015.
Choi et al.		U.S. Pub. 2013/0075905	Mar. 28, 2013.
Nakamura et al.	U.S. Pub. 2013/0026599	Jan. 31, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHIEM D NGUYEN/           Primary Examiner, Art Unit 2892